Houghton, J. (dissenting):
The plaintiff is a corporation, and brings this action against the defendants for tlje .publication of a libel, alleging in its complaint general damages only. The defendants démurrea on the ground, that -the complaint did not state facts sufficient to constitute a cause Of action, and from- a judgment overruling, such demurrer they appeal. ■ ’
.. The material part of the libel contained in a letter alleged to have been written by defendants reads as follows: “We regret to state that-Kemble & Mills (the plaintiff) have bribed one of our solicitors who is an expert accountant, and who has been going over our books, and the contemptible cur has given them a list of all of our -clients, and tlieir solicitors have been going around to our people putting in the; usual knock, and then our man follows up their call by being lukewarm in backing us up, or if necessary actually admits what Kemble & Mills’ man lias said. * * * A man who’ will allow himself to be bribed is, in our opinion, nothing but a liar and a thief j and will go to any extent. We suppose our books will be lied about.’-’ : ' .
The question presented is whether or not these words are - libelous per se, and whether the complaint -states a good cause of action in- favor of the plaintiff corporation without alleging special damages.
A corporation has the right to maintain an action for libel when the publication assails; its management or credit and inflicts injury upon its business' or property. Unlike an individual it has no character to be affected by a libel, but its right to be protected against false and malicious -statements -affecting its credit or property"is beyond question. When- the language complained of is" of "so defamatory a nature as to directly affect-credit and occasion pecuniary injury- an *67averment as to special damages is not necessary. (Reporters' Assn. v. Sun Printing & Pub. Assn., 186 N. Y. 437.)
Technically speaking, bribery is the giving of something of value to a public official to influence his official acts. ' The Legislature through the Penal Code has broadened its application and extended it to individuals acting as jurors and witnesses, and by section 384r has made it a misdemeanor for any one to give or offer, or promise to an agent, employee or servant of another, without liis knowledge and consent, any gift or gratuity with intent to influence his action in relation to his principal’s or employer’s business. ■ The popular understanding of the word “ bribery ” or “ to bribe ” is broader and includes the debauching and corrupting of any individual by inducing him through money or its equivalent to do something contrary to his duty either as trustee, agent or servant, and popularly speaking has long included the matters specified in the section of the Penal Code referred to. It is regarded by all men as a dishonorable and corrupt act and wholly contrary to fair and honest dealing. A business man known to be guilty of bribery and debauching the servants and agents of his rival, business associates and customers would very properly be shunned by the business community. Confidence in business methods and integrity constitutes a very large share of business credit.
. If the plaintiff corporation was charged with a crime which a corporation could unquestionably commit, allegations of special damages would be unnecessary because such a charge would be libelous per se. If a corporation can be convicted of the crime of advertising to practice medicine under a statute prohibiting “ any person ” who is not a registered physician from so doing, as was held by the Court of Appeals in People v. Woodbury Dermatological Institute (192 N. Y. 454), it is difficult to see why a corporation may not be guilty of violating section 384r of the Penal Code by giving to an agent or servant of another something of ■ value to influence his action in relation to his principal’s or master’s business. The word “ whoever ” as used in that section has no different significance than the term “ any person,” and the reasoning in the Woodbury case is as applicable to the one as the other. Mo great proof of intent to influence the acts of the servant toward his master would be necessary, for the intent would be inferred from the fact of *68giving and the circumstances under which the gift was made. A corporation could give under the same circumstances as an individual and for the purpose of influencing .the servant to its own business advantage the same as an individual.
If" it be assumed, however, that a corporation is incapable of committing the crime of bribery, or of committing the misdemeanor specified in section 384r of the Penal Code, with reference to giving gratuities to servants and agents of others for the purpose of influencing their conduct toward their masters and principals, still it would-seem that the charging of a corporation with so corrupt and dishonorable business methods ag to bribe and debauch the servant of another to give it secret information concerning the master’s business, or to: withhold explanation or to prevaricate concerning his master’s affairs, must necessarily affect and injure its credit-and its business standing. This court held in Town Topics Pub. Co. v. Collier (114 App. Div. 191) that an article charging that a corporation was engaged in blackmail was libelous per se and that special damages, therefore, need not be alleged ; and in Union Associated Press v. Heath (49 App. Div. 247) that it was libelous' per se to charge a corporation with having tapped a rival’s telegraph wires for the purpose of obtaining news. These decisions are based upon the fact that the published charge assailed the business methods of the corporation and" thereby necessarily affected its credit and standing. .
The libel in the present case comes within the same rule and the demurrer was properly overruled, and the interlocutory judgment should be affirmed, with costs, with leave to the defendants to withdraw their demurrer and serve an answer upon the payment of costs in this court and in the court below.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend on payment of costs.